Name: Commission Regulation (EEC) No 1083/85 of 26 April 1985 laying down detailed rules for the granting of private storage aid for long-keeping cheeses during the 1985/86 milk year
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce
 Date Published: nan

 27. 4. 85 Official Journal of the European Communities No L 114/31 COMMISSION REGULATION (EEC) No 1083/85 of 26 April 1985 laying down detailed rules for the granting of private storage aid for long-keeping cheeses during the 1985/86 milk year (a) the batch of cheeses to which a contract relates must comprise at least five tonnes ; (b) the cheeses shall be indelibly marked with an indi ­ cation (which may take the form of a number) of the undertaking in which they were manufactured and of the day and month of manufacture ; (c) the cheeses must have been manufactured at least 10 days before the date specified in the contract as being the date of commencement of storage ; (d) the cheeses must have undergone quality tests which established that their classification after maturing could be expected to be :  'class A' in France, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Articles 9 (3) and 28 thereof, Whereas Council Regulation (EEC) ,No 508/71 (3) provides that private storage aid may be granted for certain long-keeping cheeses where there is a serious imbalance of the market which may be eliminated or reduced by seasonal storage ; Whereas, in view of price trends and of the increase in stocks of Emmentaler and Gruyere cheeses, provision should be made for recourse to such storage during the coming months ; Whereas the detailed rules for the application of this measure should essentially be the same as those laid down for a similar measure during previous milk years, and in particular 1984/1985 by Commission Regula ­ tion (EEC) No 1327/84 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  'Markenkase or 'Klasse Fein' in Germany, HAS ADOPTED THIS REGULATION :  '1st quality in Denmark,  'Special Grade' in Ireland ; (e) the storer shall undertake :  to keep the cheese during the entire period of storage in premises where the maximum temperature is as indicated under paragraph 2,  not, during the term of the contract, to alter the composition of the batch which is the subject of the contract without authorization from the intervention agency. If the condition concer ­ ning the minimum quantity fixed for each batch continues to be met, the intervention agency may authorize an alteration which is limited to the removal or replacement of cheeses which are found to have deteriorated to such an extent that they can no longer be stored. In the event of release from store of certain quantities : (i) if the aforesaid quantities are replaced with the authorization of the intervention agency, the contract is deemed not to have undergone any alteration, (ii) if the aforesaid quantities are not replaced, the contract is deemed to have been concluded ab initio for the quantity perma ­ nently retained. Any supervisory costs arising from an alteration shall be met by the storer,  to keep stock records and to inform the inter ­ vention agency each week of the cheeses put into and withdrawn from storage during the previous week. Article 1 Aid shall be granted in respect of the private storage of Emmentaler and Gruyere cheeses manufactured in the Community which satisfy the requirements of Articles 2 and 3 hereof. Article 2 1 . The intervention agency may conclude storage contracts only if the following conditions are satisfied : (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 68 , 8 . 3 . 1985, p. 5. (3) OJ No L 58 , 11 . 3 . 1971 , p. 1 . H OJ No L 129, 15 . 5 . 1984, p. 17 . No L 114/32 Official Journal of the European Communities 27. 4. 85 2. The maximum temperature in the storage premises shall be + 6 0 C for Emmentaler and + 10 °C for Gruyere . In the case of Emmentaler which has already been matured, Member States may permit a maximum temperature of + 10 °C. 3 . The storage contract shall be concluded : (a) in writing, stating the date when storage covered by the contract begins ; this date may not be earlier than the day following that on which the opera ­ tions connected with putting the batch of cheese covered by the contract into storage were completed ; (b) after completion of the operations connected with putting the batch of cheese covered by the contract into storage and at the latest 40 days after the date when storage by the contract begins . Article 3 1 . Aid shall be granted only for such cheeses as are put into storage during the storing period. This period shall begin on 1 May 1985 and end on or before 30 September of the same year. 2. Stored cheese may be withdrawn from storage only during the period for withdrawal. This period shall begin on 1 October 1985 and end on 31 March of the following year. Article 4 1 . The amount of the aid shall be 2,32 ECU per tonne per day. Conversion into national currency shall be carried out using the rate applicable on the day of withdrawal from storage . 2. No aid shall be granted in respect of storage under contract for less than 90 days. The maximum aid payable shall not exceed an amount corresponding to 180 days' storage under contract. By way of derogation from the second indent of Article 2 ( 1 ) (e), when the period of 90 days specified in the first subparagraph has elapsed and the period for withdrawal referred to in Article 3 (2) has begun, the storer may remove all or part of the batch under contract. The minimum quantity that may be removed shall be 500 kilograms. The Member States may, however, increase this quantity to two tonnes. The date of the start of operations to remove the batch of cheese covered by the contract, shall not be included in the period of storage under contract. Article 5 The periods, dates and time limits referred to in this Regulation shall be determined in accordance with Regulation (EEC, Euratom) No 1182/71 ('). Neverthe ­ less, Article 3 (4) of that Regulation shall not apply in respect of the determination of the periods referred to in this Regulation . Article 6 The intervention agency shall take the measures necessary to ensure that checks are kept on the batches which are the subject of contracts . It shall, in particular, see that the cheeses comprised in those batches are marked. Article 7 The Member States shall communicate to the Commission on or before the Tuesday of each week particulars as to the following : (a) the quantities of cheese for which storage contracts have been concluded during the preceding week ; (b) any quantities in respect of which the authoriza ­ tion referred to in the second indent of Article 2 ( 1 ) (e) has been given . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 April 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 124, 8 . 6 . 1971 , p. 1 .